Case 1:19-mc-91548-IT Document 12 Filed 06/19/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
Vv. ) M.B.D. Case No. 19-mc-91548-IT

ANGEL GOMEZ,

Defendant

ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

Upon consideration of the motion seeking an order of continuance and
excludable delay, the Court finds as follows:

1. The parties are engaged in discussions regarding the possible resolution of this matter
(which was initiated by a criminal complaint in United States v. Angel Gomez, Case No. 19-MJ-
2468-MBB), that might result in a plea resolution. Such an agreement, in conjunction with a pre-
indictment plea, may work to the defendant’s benefit. In addition, due to the ongoing health crisis,
the grand jury has been postponed by Order of the District Court through late June 2020.

2. Accordingly, the ends of justice served by granting the requested continuance, and
excluding the time period from June 19, 2020 through and including July 31, 2020 from the speedy
trial clock, outweigh the best interests of the public and the defendant in a speedy trial pursuant to
the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the
Plan for Prompt Disposition of Criminal Cases for the United States District Court for the District

of Massachusetts (effective December 2008).
Case 1:19-mc-91548-IT Document 12 Filed 06/19/20 Page 2 of 2

Accordingly, the Court hereby grants the motion and ORDERS that, pursuant to the Speedy
Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the Plan for Prompt
Disposition of Criminal Cases, (1) the date on which an indictment or information must be filed is
continued to July 31, 2020; and (2) the period from June 19, 2020 through and including July 31, 2020
is excluded from the speedy trial clock and from the time within which an indictment or information

must be filed.

a —zT?
\ GPA Lt ay FF cted oO
HON. INDIRA TALWANI
UNITED STATES DISTRICT JUDGE

DATE: 6/1 9/202 O
